FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACOB SHECHET,                                   No. 10-55631

               Plaintiff - Appellant,            D.C. No. 2:07-cv-04320-MMM-
                                                 CW
  v.

MARK Y. KIM, L.A. County C.S.S.D.                MEMORANDUM *
Atty; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jacob Shechet appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that defendants’ enforcement in California of

a child support order entered by a New York court violated his due process rights.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim, Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

Cir. 2001), and for an abuse of discretion the denial of leave to amend, Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Shechet’s action because Shechet

failed to state a claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(though pro se pleadings are to be liberally construed, a plaintiff must nonetheless

present factual allegations sufficient to state a plausible claim for relief); Sprewell,

266 F.3d at 988 (allegations “that contradict matters properly subject to judicial

notice or by exhibit,” or “that are merely conclusory, unwarranted deductions of

fact, or unreasonable inferences” need not be accepted as true).

      The district court did not abuse its discretion in determining that leave to

amend was not warranted. See Ceravantes, 656 F.3d at 1041 (“Although leave to

amend should be given freely, a district court may dismiss without leave where a

plaintiff’s proposed amendments would fail to cure the pleading deficiencies and

amendment would be futile.”).

      Issues that are not specifically and distinctly raised and argued in the

opening brief are deemed waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th


                                            2                                     10-55631
Cir. 1999).

      Defendants’ motion to strike, set forth in their Answering Brief, is denied.

      AFFIRMED.




                                          3                                   10-55631